Citation Nr: 1520138	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  08-27 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In a December 2014 Order, the Court of Appeals for Veterans Claims (Court) vacated the December 2013 Board decision denying the claim, and remanded the claim for further development, if necessary, and readjudication consistent with the Court's decision.

The issue of entitlement to special monthly compensation under 38 U.S.C. § 1114(l) has been raised by the record in an April 2015 letter from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Throughout the pendency of the appeal, the manifestations of the Veteran's service-connected disabilities have been sufficiently incapacitating as to result in unemployability.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met throughout the entire appellate period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unable to work due to the manifestations of his service-connected disabilities.  For the following reasons, the Board finds that entitlement to TDIU is established. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15. 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id. 

The criteria for schedular consideration of entitlement to TDIU are satisfied from for the entire time period on appeal.  The Veteran's residuals femoral neck stress fracture, left, was rated as 20 percent disabling as of December 9, 2005; residuals femoral neck stress fracture, right, was also rated as 20 percent disabling as of December 9, 2005; lumbosacral spine disability associated with residuals femoral neck stress fracture, right, was rated as 20 percent disabling as of March 15, 2007; and chronic gastritis associated with residual femoral neck stress fracture, left, was rated as 10 percent disabling as of June 8, 2006.  

Based upon these disabilities, all of which share a common etiology, the Veteran had a combined 60 percent rating as of March 15, 2007.  Accordingly, the schedular criteria for entitlement to TDIU were met as of March 15, 2007. 

The evidence of record shows that the Veteran has a master's degree, and that from 1989 to 2007 he was employed as a teacher and that from 2004 to 2006 he was also employed as a design consultant.  In a July 2007 statement, the Veteran reported that he had to stop working due to his conditions, including that fact that he is unable to sit or stand for long periods of time.

In a July 2007 private treatment record, the Veteran's physician stated that he suffers from pain in both legs, specifically where he suffered the fractures during his military service.  In addition, the physician stated that the Veteran cannot stand or sit for long periods of time and that the medication does not totally relieve the pain.  Finally, the July 2007 private treatment record reflects that the Veteran' health condition continues to worsen as he cannot carry out normal activities of a person of his age.

An undated letter from one of the Veteran's former employers states that he is no longer able to work as a decoration consultant because he cannot move much or stand for long periods of time.  In addition, the letter states that the Veteran is unable to drive a car due to his condition which caused him to have a car accident.

A July 2007 letter from the principal at the school where the Veteran used to teach states that he began to have absences from the school due, in part, to his legs.  The letter also states that the Veteran left the school through the State Insurance Fund, but returned with the same symptoms.  Finally, the principal noted that the Veteran could not conduct his class, due to the pain in his legs, and that he could not be calm, since he could not stand or sit and felt the same in either position.

A July 2007 letter from the Veteran's sister states that, since 2006, the pain in the Veteran's hips has become chronic and he is unable to do the same things he used to do.

The October 2010 VA examination report notes that the Veteran was retired by the Social Security Administration due to his hip pain.  In the April 2011 VA examination report it was noted that the Veteran's hip pain has significant effects on his usual occupation and that his sacroiliitis caused increased absenteeism from work.

Finally, in a March 2015 Vocational Assessment, a vocational expert determined that the Veteran's service-connected disabilities make it more likely than not that the Veteran is completely disabled from the workforce and that he is unable to maintain substantially gainful employment.  In reaching this opinion, the vocational expert noted that the Veteran's service-connected disabilities severely limit his ability to sit, stand, and walk, that he uses a cane to prevent falls, and that he would have excessive absences from work due to pain and medical appointments.  The vocational expert also noted that the Veteran is incapable of performing sedentary work as he is unable to perform the sitting, standing, and walking requirements necessary for such a job.

This evidence is contrary to the August 2013 VA examination reports, each of which state that the Veteran is employable.  However, the August 2013 examination reports discuss the Veteran's employability in the context of each separate service-connected disability and do not take the combined effect of the Veteran's service-connected disabilities into consideration.  Although a combined-effects medical opinion is not necessary in all cases, the Board finds that the August 2013 VA examination reports do not outweigh the probative value of the March 2015 Vocational Assessment, in part, because the August 2013 VA examination reports do not address the combined effects of the Veteran's service-connected disabilities on his employability.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Thus, the evidence is in at least a state of equipoise as to the Veteran's employability.

Resolving any doubt in favor of the Veteran, the combined effects of the manifestations of his service-connected disabilities are sufficiently incapacitating as to result in unemployability in light of the severity of his disability, work history and experience, and the Veteran's own statements as to his inability to resume work due to his condition.  It should also be noted that, although the August 2013 VA examiners found the Veteran could do sedentary work, "substantially gainful employment" is defined as work which is more than marginal.  See Moore, 1 Vet. App. 356.  It is not clear that the type of work the Veteran could do as described by the August 2013 VA examiners would meet that requirement given the restrictions or modifications involved.  Any doubt on this issue is resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  Accordingly, applying the benefit of the doubt, TDIU is granted.  See 38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations governing payment of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


